PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/387,331
Filing Date: 23 September 2014
Appellant(s): Gladman et al.



__________________
Craig W. Hayden
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 30 November 2020 appealing from the Office Action mailed 30 January 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30 January 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 8, 11-12, 15, 20, 21, 23, 28, 29, 31, 33 and 43-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung et al (WO 2005/034865 A2; cited in IDS of 09/23/14; of record) in view of Gislason et al (WO 2006/134614 A1; cited in IDS of 09/23/14; of record) and further in view of Partain et al (US 4,946,870; or record) and Baker et al (WO 2008/063503 A2; of record).
Hung et al teaches preparation of low endotoxin chitosan wherein chitosan is contacted (by mixing as in claim 11) with an alkali for a period of time. The alkali solution used can have a concentration ranging from 0.25M to about 1M and the time of contact with the alkali can be greater than 6 hours if so desired (page 6, lines 5-26). The lower end of the concentration range, namely 0.25M, taught by Hung et al is closer to the higher end of the concentration range recited in claim 1, namely 0.2M. In addition to this, from the results disclosed in Examples 8 and 9 and Table 4 of Hung et al (page 21, lines 5-17) one of ordinary skill in the art will recognize that a longer contact time of the chitosan with alkali solution reduces the endotoxin level further. Therefore, there is suggestion to use lower concentration of the alkali and extend the time of contact with the alkali in order to obtain a low endotoxin chitosan as in instant claim 1. This is also a suggestion to keep the chitosan in contact with the alkali solution for any extended period drying the chitosan, which also has low endotoxin (page 28, lines 14-21). Therefore, drying the chitosan after being in contact with alkali as in instant claim 2 is obvious. Hung et al does not teach the limitations of claims15, 20, 21, 23, 28, 29, 31, 33, 43-54.
Gislason et al teaches a low endotoxin alkali chitosan having an endotoxin level of <30 EU/g. It is obtained by contacting chitosan with alkali as in Hung’s process (as sodium salt; page 11, Example 1; part of the limitations of the instant claims).The contact with alkali is for 43 hours (step b in claim 1). Gislason et al teaches obtaining a neutral low endotoxin chitosan (page 12, lines 45-49; as in claim 43). Therefore, the low endotoxin chitosan of Hung et al can be converted into a neutral low endotoxin chitosan as in instant claim 43 and claim 54. Chitosan is a weak base and can form salts with acids (page 1, lines 24-25). This renders obvious the formation of a salt via reaction of the low endotoxin chitosan or the derivatives of chitosan with an acid as in claims 20. The product is spray dried after adding acid (limitation of claims 2 and 33). After treatment with alkali the pH of the mixture is adjusted via addition of an acid (see note 8 at lines 43-45 at page 11; limitation of claim 20). The alkali chitosan mixture is mixed with the acid before the drying step (limitation of claim 21). In the footnote at line 30, Gislason teaches that the ratio of dry matter to alkali can be in the range of 1:3 to 1:100. Even though this ratio is with respect to chitin and alkali, one of ordinary skill in the art will recognize that an optimal ratio in this range for chitosan to alkali can be used in the method of Hung et al to make low endotoxin chitosan with a reasonable expectation of success since Gislason’s method also results 
From the teachings of Hung et al it would be obvious to the artisan that low endotoxin chitosan can be produced by contacting chitosan with a lower concentration of the base for an extended period of time. The method for determining the endotoxin level is also known in the art. Suggestion for contacting the chitosan with alkali for a period of time (which can be varied) is known in the art. The artisan would adjust the time of contact and adjust the alkali concentration in view of the teachings of Hung and Gislason. Using the lowest possible concentration of the alkali also reduces the cost of the process.
Partain teaches the preparation of acid addition salts of chitosan using various organic and inorganic acids (as in claim 23) wherein the acid is mixed with chitosan and the medium used can be water, or alcohol (as a liquor-limitation of claim 29). Antiseptic agents like chlorhexidine (preservative as in claim 15) can also be added to the chitosan since it is used as a delivery agent (col. 5, lines 5-15, 33-48, line 64 through col. 6, line 31; col. 7, line 65 through col. 8, line 10 and col. 8, line 36-37). It would be obvious to add the other acids recited in instant claims 48-51 based on the teaching of Partain.
Baker teaches that chitosan is utilized as an internal hemostatic wound dressing (para 0018 at page 8) and that chitosan is used in medical and biological applications involving open wound, blood and organs and for this purpose chitosan having low level of endotoxin is required (page 14, para 0044). This provides motivation to reduce the endotoxin level as low as possible. Since the process produces low endotoxin chitosan, which is used as a wound dressing, it is important to keep it dry and free from contamination for it to be used as a dressing and in other 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make low endotoxin chitosan via contact of chitosan with an alkali solution having a concentration of from 0.01M to 0.2M for at least about 12 hours (as in claim 1), since an analogous method involving contacting chitosan with a base having a concentration close to the instant range and the steps recited in the dependent claims for making low endotoxin chitosan are known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to also add other known preservative like silver and zinc ions in the process, use various organic and inorganic acids individually or in combination, add the acid as a liquor in water and alcohol. It would be obvious to adjust the ratio of chitosan to the acid liquor as in instant claim 53 based on the teachings/examples of Partain. The artisan would also find it obvious to adjust the acid concentration (as in claim 28) and the time of mixing the alkali chitosan with the acid (as in claim 52) for the purpose of optimization based on the teachings of the prior art.
It is well established that merely selecting proportions and ranges and modifying the process conditions such as temperature, reaction time and concentration is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971).
One of ordinary skill in the art would be motivated to use the instant process since the process steps and the reagents for the same are taught in the prior art and are easy to perform. 

 (3) Response to Arguments
	Appellants have traversed the rejection under 35 USC 103 arguing that:
	The Examiner is erroneous to conclude that the skilled artisan would have arrived at the recited NaOH concentration range because appellants have provided evidence of criticality of the claimed NaOH concentration. The skilled artisan upon considering Hung at the time of the claimed invention would have understood that contacting chitosan with 0.025M NaOH would not significantly reduce the endotoxin levels and thus would not have found any motivation to lower the concentration and extend the contact time. The reliance on Gislason is incorrect and reliance on Baker is erroneous since Baker teaches away from adjusting the reaction conditions.
	Appellants submit that the test data demonstrates a significant decrease in the haemostatic ability of a chitosan salt haemostat when increasing NaOH concentration from 0.2M to 0.25M in the preparation of the low endotoxin alkali chitosan. The chitosan salt haemostat produced according to claimed method showed significant improvement, i.e., shorter time to blood immobilization. Appellants surprisingly found that using a concentration range of 0.01-0.2M alkali solution as recited in claim 1, causes less of a reduction in viscosity of the resulting product while still achieving low endotoxin concentration. Appellants have discovered a range of alkali concentration in which the alkali must be present to effect a reduction in endotoxin but is also not too detrimental to the chitosan structure to cause reduction in viscosity and gelling ability. The data in Table 3 in paragraph 5.3 and the images in paragraph 5.2 of Appellants test data demonstrate the significance of the upper limit of the claimed range.

	Gislason teaches the use of an alkali concentration range of 5 to 90% which corresponds to a range of 1.25M-22.5M. This well above the claimed range. This teaches the artisan that low alkali concentrations are not suitable.
Baker teaches the use of an alkali concentration range of 0.01M to 4M and contact time of 45 minutes to 4 hours with longer processing times producing a lower molecular weight end product. Temperature variations have a more dramatic effect on molecular weight and temperature is the more important variable for preserving molecular weight. Baker also teaches that temperatures below 60OC are not effective (page 17). For the reasons set forth above withdrawal of the rejection is requested.
Appellant’s arguments have been considered but are not found to be persuasive.
Gislason et al teaches low endotoxin alkali chitosan having an endotoxin level of <30 EU/g. It is obtained by contacting chitosan with alkali as in Hung’s process (as sodium salt; page 11, Example 1).The contact with alkali is for 43 hours. The contact with alkali is done at low temperature. From this teaching of Gislason one of ordinary skill in the art will recognize that contact of the alkali alone with chitosan reduces the endotoxin level. Therefore, the artisan, looking at Hung’s process will understand that the surfactant is not needed for reduction in 
Baker, drawn to chitosan having low endotoxin concentrations, teaches that chitosan is utilized as an internal hemostatic wound dressing (para 0018 at page 8) and that chitosan is used in medical and biological applications involving open wound, blood and organs and for this purpose chitosan having low level of endotoxin is required (page 14, para 0044). This provides motivation to reduce the endotoxin level as low as possible. According to Baker, it is important to preserve and control the molecular weight of the chitosan of its invention. Chitosan of substantial molecular weight, greater than 30kDa are required in medical applications (page 14, para 0046). Baker also refers to Hung’s process (which also uses 1M NaOH) and notes that the molecular weight of chitosan is degraded in Hung’s process. In view of this teaching, and the requirement of high molecular weight of chitosan for medical applications, including wound dressings, one of ordinary skill in the art would want to explore the use lower concentrations of base (as instantly claimed) and adjust the time of contact with base as required so that there is optimal reduction in the endotoxin level and no substantial degradation of the chitosan.  The results shown in Table 3 in paragraph 5.3 and the images in paragraph 5.2 of Appellant’s test data show the effect of the alkali concentration and the extent of degradation of chitosan from 
Examples 3c and Example 9 of Hung show the effect of a 1M alkali on endotoxin level for a contact time of 60 hours and 6 hours. One of ordinary skill in the art, on looking at the results in these two examples will conclude that it is enough if the chitosan is contacted with the 1M alkali for 6 hours for reducing the endotoxin to a low level. The artisan will not conclude that for a lower concentration of the alkali there is no need to extend the contact time for more than 6 hours.
Hung teaches that the alkali solution used can have a concentration ranging from 0.25M to about 1M and the time of contact with the alkali can be greater than 6 hours if so desired (page 6, lines 5-26). The lower end of the concentration range, namely 0.25M, taught by Hung et al is closer to the higher end of the concentration range recited in claim 1, namely 0.2M. Baker also suggests the use of a lower concentration and provides motivation to use lower concentration since the use of 1M according to Baker degrades the chitosan.
Gislason has been cited for its suggestion of obtaining neutral low endotoxin chitosan and other limitations. One of ordinary skill in the art will not take the suggestion of using high concentration of the alkali as in Gislason since Baker teaches that such high concentrations degrade chitosan.
At page 17, Baker teaches that the preferred concentration of the base in its process is 1M and for this concentration of base (same as alkali), the contact time is 45 minutes to 4 hours at a temperature between 60o to 100oC. It is known in the art that higher temperature causes degradation of chitosan. Both Hung and Gislason show that contact of chitosan with alkali alone 
For the above reasons it is believed that the rejection should be sustained.

Appellants have traversed the rejection under non-statutory obviousness-type double patenting arguing that:
	In light of the above arguments advanced for the obviousness rejection, the instant claims are patentably distinct from the references cited by the Examiner thereby rendering the obviousness-type double patenting rejection moot. If the Board disagrees, these are provisional double patenting rejections since the conflicting claims have not been patented yet. Accordingly, appellant requests the rejection be held in abeyance.

Response to Appellant’s Arguments Regarding Obviousness-type Double Patenting
Appellant’s arguments traversing the obviousness-type double patenting rejection of record has been considered but are not found to be persuasive. For the reasons advanced by the Examiner above for maintaining the obviousness rejection of record, it is believed that for the same reasons the rejection under obviousness-type double patenting should also be sustained.



/GANAPATHY KRISHNAN/
Primary Examiner, Art Unit 1623

Conferees:
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.